Citation Nr: 1728404	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right ankle disorder as secondary to service-connected bilateral knee disorders.
      
3.  Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bilateral knee disorders.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in August 2014, he testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  Transcripts of these proceedings are associated with the record on appeal.  The Board remanded the case in April 2015 for additional development and it now returns for further appellate review. 

The Board notes that additional VA treatment records, dated from April 2015 to June 2017, and VA hernia and scar examination reports have been associated with the record since the issuance of the last September 2015 supplemental statement of the case.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records.  However, the Board notes that, as the decision to grant the Veteran's claims for service connection for right ankle and lumbar spine disorders herein is fully favorable, there is no prejudice to the Veteran in the Board proceeding with a decision on such issues at this time.  Additionally, the Board finds that such records are not relevant to the Veteran's claim for service connection for an acquired psychiatric disorder as they only contain duplicative information previously considered by the AOJ, i.e., evidence of a current diagnosis.  They do not reflect that such disorder is related to the Veteran's service or a service-connected disability.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  Further, as the Veteran's claim for a TDIU is being remanded, the AOJ will have an opportunity to consider such evidence in the readjudication of such claim.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not caused or aggravated by service-connected disabilities.

2.  Right ankle tendonitis and arthritis is aggravated by the Veteran's service-connected bilateral knee disorders.

3.  Lumbar spine degenerative arthritis and intervertebral disc syndrome is aggravated by the Veteran's service-connected bilateral knee disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for right ankle tendonitis and arthritis as secondary to service-connected bilateral knee disorders are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for lumbar spine degenerative arthritis and intervertebral disc syndrome as secondary to the service-connected bilateral knee disorders are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant service connection for right ankle tendonitis and arthritis, and lumbar spine degenerative arthritis and intervertebral disc syndrome is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

As to the claim of entitlement to service connection for an acquired psychiatric disorder, VA's duty to notify was satisfied by an October 2008 letter, sent prior to the issuance of the August 2009 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA examination in July 2009 and an addendum opinion was obtained in August 2015.  The Board finds that July 2009 VA examiner's opinion is inadequate as it fails to fully address whether the Veteran's knee disorders cause or aggravate his current acquired psychiatric disorder and fails to address the October 2008 statement from Dr. M.A.S.  In contrast, the Board finds that the August 2015 VA medical opinion is adequate to decide the issue of entitlement to service connection for an acquired psychiatric disorder as it fully addresses whether the Veteran's service-connected disabilities cause or aggravate his current psychiatric disorder and considered all of the pertinent evidence of record, to include the October 2008 statement from Dr. M.A.S.  Additionally, the clinician provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for an acquired psychiatric disorder has been met.

The Veteran also offered testimony before a DRO in November 2010 and the undersigned Veterans Law Judge in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the November 2010 and August 2014 hearings, the DRO and undersigned Veterans Law Judge, respectively, noted the issue on appeal.  Additionally, testimony was solicited regarding the type and onset of symptoms as well as his contention that the Veteran's service-connected disabilities caused or aggravated his current psychiatric disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining an additional VA medical opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's April 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in April 2015, the matter was remanded in order to provide the Veteran an opportunity to identify any outstanding records, obtain updated VA treatment records, and secure an addendum medical opinion.  Subsequently, the Veteran was invited to submit any outstanding private or VA treatment records, updated VA treatment records were obtained, and a VA medical opinion was obtained in August 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  The Board notes in passing that, although 38 C.F.R. §3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation. Given that the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, while the AOJ has the responsibility of determining the degree of aggravation in assigning the rating.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, which he contends is secondary to his service-connected disabilities.  Specifically, the Veteran asserts that he experienced depression as a result of the pain associated with such disorders and is unable to exercise and/or play with his grandchildren.  See, e.g., Board hearing (April 2014).

In this regard, the Veteran does not allege, nor does the record reflect, that he first manifested an acquired psychiatric disorder during service, or that such is otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to such disorder. Rather, the Veteran has claimed that his acquired psychiatric disorder is secondary to his service-connected disabilities. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

A review of the claims file shows that the Veteran has reported a lifetime of depression and anxiety (see VA treatment record (VATR), August 8, 2000), which was initially diagnosed as depression in 1996 (see VATR, June 6, 2000).  By 2000, the Veteran had a 20 year history of alcohol abuse and 10 year history of drug abuse with daily crack cocaine use despite multiple rehabilitation programs since the mid-1980s; he had been arrested for driving under the influence, driving without a license, and contempt of court; and he was hospitalized multiple times for depression and made five suicide attempts.  See, e.g., VATR (August 11, 2000; August 30, 2000). In August 2000, a psychiatric resident assessed depression secondary to legal issues.  See VATR (August 9, 2008).

In February 1993, the RO granted service connection for right chondromalacia of the patella.  Subsequently, the Veteran began to experience problems in the left knee and, by rating decision dated in May 2003, the RO granted service connection for loss of medial meniscus height with buckling of the posterior cruciate ligament of the left knee as secondary to chondromalacia of the right knee with patella tendinitis.  Furthermore, subsequent rating decisions granted separate ratings for a surgical scar of the right knee and right knee instability.  The record also shows that, other than his bilateral knee disabilities, the Veteran is service-connected for GERD, status post ventral incisional hernia with Bard perfix plug repair with scarring, and hemorrhoids, and, by virtue of this decision, right ankle tendonitis and arthritis, and lumbar spine degenerative arthritis and intervertebral disc syndrome.

In October 2001 and March 2003 statements, the Veteran's treating VA physician opined that his depressive disorder was likely secondary to the Veteran's nonservice-connected asthma.  Further, VA treatment records dated throughout the course of the appeal reflect that the Veteran was treated for major depressive disorder due to the stress of caring for his aging parents, finances, and nonservice-connected physical disorders. 

In October 2008, Dr. M.A.S., a private physician, stated that "[o]ver the years, functional impairment, chronic pain, complex medication regimens, financial stresses, [and] changes in functional capacity have contributed significantly to depression and a variety of psychosocial stressors have continued to complicate [the Veteran's] functional recovery."  Dr. M.A.S. noted that the Veteran had struggled with significant pain issues, a complex posttraumatic arthropathy of his right knee, significant back, buttock, and gluteal pain associated with degenerative lumbosacral disk disease, evolving gait disturbance, loss of strength in the right leg, and lumbar disk herniation.

In July 2009, a VA psychiatric examiner diagnosed major depressive disorder and cluster B personality traits.  As discussed above, the examiner's opinion regarding the etiology of current psychiatric disorder is inadequate.

In August 2015, a VA psychologist opined that it is less likely than not that the Veteran's current mental health conditions (depression, cluster B personality disorder, and substance abuse) are related to service or his service-connected disabilities.  The psychologist further opined that there are numerous other, more likely, reasons and causes for his current mental health conditions.

The psychologist explained that the Veteran's current mental health conditions are not caused to "not being able to exercise or play with his grandchildren," as the conditions preexisted his grandchildren by many years.  The psychologist further explained that the Veteran's current mental conditions are not aggravated by the same as it is likely that the Veteran can play with his grandchildren, though he may have to choose different, less physical, games to play.  In support of this assertion, the psychologist noted that the July 2009 VA examination reports shows that the Veteran was performing weighted upper body workouts at the YMCA throughout the week as it made him feel refreshed.

With respect to Dr. M.A.S.'s opinion that the Veteran's "functional impairment chronic pain complex medication regimens financial stresses changes in functional capacity have contributed significantly to depression," the psychologist noted that Dr. M.A.S. is not a mental health professional and did not have access to all of the Veteran's treatment records.  The psychologist further observed that, in the absence of complete mental health records, Dr. M.A.S. appears to have predicated his opinion on the Veteran's report.  The psychologist also pointed out that Dr. M.A.S. attributed the Veteran's current psychiatric disorder to a number of nonservice-connected causes.  The psychologist further noted that VA treatment records show ongoing use of marijuana and alcohol, stress over caring for the Veteran's elderly parents, and a number of suicide attempts and psychiatric hospitalizations due to significant family problems, a longstanding history of substance abuse, and nonservice-connected health conditions.

The psychologist then noted that the Veteran's treating physicians have recently speculated he may have a cyclothymic disorder and/or ADHD.  The psychologist been explained that cyclothymic disorder is seen as a mild bipolar type of condition and that cyclothymic disorder, bipolar disorder, and ADHD are not caused by extra life events or stresses, to include pain and disability issues, but are instead seen as having biochemical causes, often with a genetic component.

The psychologist opined that it is less likely than not that the Veteran's service-connected medical conditions aggravated his mental health conditions beyond baseline symptomatology or the normal course of such disability.  The psychologist reiterated the same rationale that was used to explain his opinion for direct causation.  The psychologist further noted that the Veteran has had a number of suicide attempts in the past, but that it has been many years since the Veteran's last suicide attempt. The psychologist explained that the lack of recent suicide attempt is indicative of improvement, which opposes the theory of aggravation. The psychologist further noted that, while the Veteran did have an inpatient psychiatric admission in February 2014, this admission was due to issues other than his service-connected health problems.  In this regard, the psychologist quoted a report generated during the Veteran's February 2014 admission, which noted that the following nonservice-connected stressors led to his admission:  the Veteran's father recently passed away, his mother suffers from debilitating arthritis and dementia, his is the caregiver for his mother, he recently lost custody of his three-year-old daughter, he is unemployed, and his home was recently foreclosed upon.

It is undisputed that the Veteran has a current acquired psychiatric disorder and that he is service-connected for GERD, hemorrhoids, hernia with scarring, and bilateral knee disabilities with scarring, and by virtue of this decision, right ankle and lumbar spine disabilities.  Therefore, this case turns on whether the Veteran's service-connected disorders cause or aggravate his current acquired psychiatric disorder.

While the Veteran is competent to report symptoms of a psychiatric disorder, such as feelings of sadness or depression, which are within the realm of his personal experience, an acquired psychiatric disorder is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." ); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  An opinion as to its etiology is equally complex, especially given that medical professionals have contributed the disorder to multiple different potential causes.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose an acquired psychiatric disorder or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to the etiology of the Veteran's current psychiatric disorder consists of the Veteran's treating VA physician's October 2001 and March 2003 opinions that his depressive disorder is likely secondary to nonservice-connected asthma; Dr. M.A.S.'s October 2008 opinion that functional impairment, chronic pain, complex medication regimens, financial stresses, and changes in functional capacity have contributed significantly to depression; and the August 2015 VA psychologist's opinion that the Veteran's service-connected disabilities do not cause or aggravate his current psychiatric disorder.

Initially, the Board finds that the Veteran's treating VA physician's October 2001 and March 2003 opinions are speculative, and thus, afforded no probative value.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (use of the phrase "may well be" with the caveat that he was not an expert on causation was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is too speculative to support award of benefits).

The Board finds persuasive the August 2015 psychologist's opinion that Dr. M.A.S.'s October 2008 opinion is deficient as he is not a mental health professional and did not review all relevant evidence of record.  Conversely, the August 2015 psychologist is a mental health professional and had the benefit of reviewing the Veteran's full medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (A medical examination is considered adequate "where it is based upon consideration of the Veteran's prior medical history.'")).  The Board also finds persuasive the August 2015 psychologist's opinion that the Veteran's current psychiatric disorder is due to life stressors other than his service-connected disabilities, such as his familial, legal, substance, employment, and financial problems, and nonservice-connected physical disorders.  

This opinion is consistent with treatment records detailing the Veteran's complaints of depression related to longstanding history familial, legal, substance, employment, and financial problems and nonservice-connected conditions.  In fact, prior to the pendency of the appeal, the Veteran reported feeling depressed due to severe nonservice-connected asthma (see VATR, October 9, 1999), losing custody of his children (see VATR, June 15, 2000), and legal issues (see VATR, August 9, 2000).  In fact, a psychiatric resident opined that the Veteran's legal issues caused his depression.  See VATR (August 9, 2000).  The Board ascribes heightened credibility to such statements as they were made to clinicians for the purpose of treatment statements.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  However, such significant records and statements were not before Dr. M.A.S. when he rendered his October 2008 opinion.  For the aforementioned reasons, the Board affords minimal probative value to Dr. M.A.S.'s October 2008 opinion that the Veteran's depression is due to functional limitation and pain stemming, in part, from his service-connected disabilities.

In contrasts, the Board affords significant probative value to the August 2015 VA psychologist's opinion that the Veteran's current acquired psychiatric disorder is not caused or aggravated by his service-connected disabilities.  As discussed above, the Board finds that the psychologist provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  In this regard, the opinion that the Veteran's current psychiatric disorder is due to nonservice-connected life stressors is well-supported by the evidence of record, as is his opinion that the Veteran's psychiatric disorder has not undergone permanent worsening as recent records show improvement, especially since the late 1990s and early 2000s.

Therefore, based on the foregoing, the Board finds that an acquired psychiatric disorder is not caused or aggravated by service-connected disabilities.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Right Ankle and Lumbar Spine Disorders

The Veteran seeks service connection for right ankle and lumbar spine disorders, which he contends are secondary to his service-connected bilateral knee disabilities. Specifically, the Veteran contends that his right ankle and lumbar spine disorders are secondary to an altered gait caused by his service-connected bilateral knee disabilities. See, e.g., Board hearing (April 2014).  

In this regard, the Veteran does not allege, nor does the record reflect, that he first manifested right ankle and/or lumbar spine disorders during service, or that such are otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to such disorders. Rather, the Veteran has claimed that his right ankle and lumbar spine disorders are secondary to his service-connected disabilities. See Robinson, supra.

The record reflects that the Veteran began having trouble with back pain as early as 1999 and underwent magnetic resonance imaging (MRI) in May 2001 that showed a mild degree of intervertebral disc degeneration and posterior annular bulging at the T12-L1, L4-5, and L5-S1 levels.  He began experiencing joint pain (including ankle pain) as early as June 2002 and was diagnosed with degenerative joint disease (no indication as to which joint(s)) at that time.  A July 2007 private treatment record also notes diagnoses of right Achilles tendon tenosynovitis and tibiotalar arthropathy.  Furthermore, at his most recent VA examinations in August 2015, he was diagnosed with right ankle tendonitis and arthritis, and lumbar spine degenerative arthritis and intervertebral disc syndrome.  Therefore, it is undisputed that the Veteran has current disabilities of the right ankle and lumbar spine.  Furthermore, as noted in the preceding section, he is service-connected for multiple bilateral knee disabilities.  Accordingly, this case turns on whether his current the right ankle and lumbar spine disorders are caused or aggravated by his service-connected knee disabilities.

The competent evidence addressing the presence of a causal relationship between the Veteran's service-connected bilateral knee disabilities and his current right ankle and lumbar spine disorders consists of an August 2008 statement from Dr. J.M.V. and the opinion of the August 2015 VA examiner.  As discussed above, the July 2009 examiner's opinion regarding the etiology of current lumbar spine and ankle disorders is inadequate.

The Board affords no probative value to Dr. J.M.V.'s August 2008 opinion that it is "very possible that the [Veteran's] back pain has been related to the knee problem," as such is speculative.  See Fagan, 573 F.3d at 1289; Polovick, 23 Vet. App. at 54 (use of the phrase "may well be" was speculative).

In contrast, the Board affords significant probative value to the August 2015 VA examiner's opinion.  In this regard, while the examiner determined that it was less likely than not that the Veteran's current right ankle and lumbar spine disorders were caused by his bilateral knee disabilities, she opined that it is at least as likely as not that the Veteran's current right ankle and lumbar spine disorders were aggravated beyond their natural progression by the Veteran's service-connected knee disabilities.  The examiner reasoned that review of the Veteran's medical records provides documentation from several medical professionals who conclude that the Veteran's bilateral knee disabilities caused a gait disturbance that aggravated his right ankle and lumbar spine disorders.  Moreover, the Board finds that, while the examiner could not determine the baseline level of severity of the ankle and lumbar spine disorders, she provided a rationale for such opinion, citing insufficient medical evidence, and determined that the Veteran's service-connected bilateral knee disabilities nonetheless aggravated his right ankle and lumbar spine disorders.
	
Therefore, based on the evidence of record, the Board finds that the Veteran's current right ankle and lumbar spine disorders are secondary to his service-connected knee disabilities based on aggravation.  Accordingly, service connection for right ankle tendonitis and arthritis, and lumbar spine degenerative arthritis and intervertebral disc syndrome is warranted.



ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for right ankle tendonitis and arthritis is granted.
      
Service connection for lumbar spine degenerative arthritis and intervertebral disc syndrome is granted.

 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2015, the Board remanded the issue of entitlement to a TDIU, in part, to obtain a VA medical opinion regarding the combined effects of the Veteran's multiple service-connected disabilities upon his employability.  Thereafter, in August 2015, a VA examiner articulated the limitations associated with the each of the Veteran's service-connected disabilities, to include his now service-connected right ankle and lumbar spine disorders; however, she did not offer an opinion as to the combined effects of such disabilities on his employability.  Therefore, a remand is necessary in order to obtain an addendum opinion addressing such matter. 

Furthermore, as noted in the Introduction, additional VA treatment records, dated from April 2015 to June 2017, and VA hernia and scar examination reports have been associated with the record since the issuance of the last September 2015 supplemental statement of the case.  As such address the nature and severity of the Veteran's service-connected disabilities, a remand is necessary in order for the AOJ to consider such evidence in the first instance.  


Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the August 2015 opinion as to the functional effects associated with the Veteran's service-connected disabilities.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should describe the combined effects of all service-connected disability- currently, GERD, status post ventral incisional hernia with bard perfix plug repair with scarring, a left knee disability, a right knee disability with scarring, hemorrhoids, a right ankle disability, and a lumbar spine disability -on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the September 2015 supplemental statement of the case, which encompasses VA treatment records dated from April 2015 to June 2017, and VA hernia and scar examination reports.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


